 S.W. NOGGLE COMPANYS.W. Noggle Company and Mike Masonbrink. Case17-CA-5050October 10, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDPENELLOOn June 7, 1972, Administrative Law Judge IPaul E. Weil issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and the General Counsel filed abrief in support of the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs, and has decided to affirm the rulings, findings,and conclusions 2 of the Administrative Law Judgeand to adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, S. W. Noggle Company,Kansas City, Missouri, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.IThe title of"Trial Examiner" was changedto "Administrative LawJudge"effectiveAugust 19, 1972.2The Respondent has excepted to certaincredibilityfindingsmade by theAdministrative Law Judge.It is the Board's establishedpolicy not to overrulean AdministrativeLaw Judgeresolutions with respectto credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions were incorrect.Standard Dry Wall Products, Inc,91 NLRB 544,enfd. 188 F.2d 362 (CA. 3). We havecarefully examined therecord and findno basis for reversing his findings.3In affirming the Administrative Law Judge'sDecision that employeeMike Masonbrink's discharge was discriminatorily motivated,and hence,violated Section,8(a)(3) of theAct, we rely,specifically,on the fact that theRespondent became alarmed because Masonbrink was attemptingto stir upthe employees to strike,and, accordingly,that this protectedactivity provid-ed the proximate cause of his discharge.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL E. WEIL, Trial Examiner: On March 2, 1972,Mike Masonbrink filed a charge with the Regional Directorfor Region17 of the NationalRelations Board,hereinaftercalled the Board,alleging that S.W. Noggle Company,609hereinafter called Respondent,discharged Masonbrink onaccount of his union activity. On March 29, 1972, the saidRegional Director issued a complaint and notice of hearingalleging that Respondent threatened to terminate and ter-minated Masonbrink because of his union activities in vio-lation of Section 8(a)(1) and (3) of the Act. By its duly filedanswer Respondent admitted the jurisdictional allegationsof the complaint, but denied the commission of any unfairlabor practice. The mattercame on for hearing before meon May 11, 1972. All parties were present or represented bycounsel,and had an opportunity to call and examine orcross-examine witnesses and to adduce relevant materialevidence to argue orally on the record and to file briefs. Thepartieswaived oral argument.Briefs have been receivedfrom Respondent and the General Counsel.On the recordas a whole,and in contemplation of thebriefs, I make the following:FINDINGS OF FACT1.BUSINESS OF RESPONDENTRespondent is a Missouri corporation engaged in Kan-sas City,Missouri,in business as a wholesale bakery sup-plier. Respondent annually sells and distributes products inexcess of$50,000 directlyto customers located outside theState of Missouri.Respondent is an employer engaged incommerceand in an industryaffecting commerce within themeaning of Section 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDDepartment Store, Package, Grocery, Paperhouse, Li-quor and Meat Drivers,Helpers and Warehousemen LocalNo. 955, affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen of America,hereinaftercalled theUnion,is a labor organization within the meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESRespondentis a small operation having several ware-housemenand a truckdriver.Masonbrink, the ChargingParty, was employedas a part-timedriver-warehousemanfrom October 1969 to May 1970, atwhich time he went intothe Coast Guard. Afterhis discharge fromthe Coast Guardin June 1971 Masonbrinkreturned as a full-time local truck-driver in July 1971. At his requesthe was reassigned inNovember 1971 to a jobin the warehouse of Respondent.The Unionrepresented a unit consisting of the truck-driver andthe warehousemen,and has represented the unitfor 30 years. Their contract expired October1, 1971. In themiddle of November I the threeemployees-two ware-housemenand one truckdriver-from Respondent went tothe union hall to ascertain the status of the negotiations.Apparentlyat the meeting Masonbrink was vociferous inhis demand that the Unionstrike because of the failure ofthe Employerto agree to a contract.The Union's businessagent remindedhim thatif he went on strikethe CompanyIAll dateshereinafter are in theyear 1971.199 NLRB No. 107 610DECISIONSOF NATIONAL LABOR RELATIONS BOARDcould hire somebody to do his job, to which Masonbrinkanswered that he would not just stand and let someone takehis job, that he would not let them cross the line. The busi-ness agenttold him that if he did anything wrong, likehitting someoneon the picket line, the Teamsters would notback him. Apparently Masonbrink at this point answered invulgar termsexpressinghis dissatisfaction with the Unionand said no more at the meeting. As a result of the meeting,the employees decided to give the Respondent more timebefore striking, which Masonbrink concluded was 2 weeks.After the union meeting Williard Bramer, who was the lead-man at aunionmeeting, told the manager, Thomas Turner,that Masonbrink was talking to the men about going out onstrike, and that he had brought it up at a union meeting.2Masonbrink had originally been hired at the request ofhis sister,Vickie Harrison.When he returned from theservice she spoke to Turner, who thereupon called Mason-brink and told him that his job was still open. About No-vember 29, Turner stopped Vickie in the hall between theoffice and the warehouse and told her that Respondentwould have to do something about her brother because hehad themen upsetabout going on strike. She answered thatshe knew that he was upset because the Employer had notnegotiated a contract or assigned one, to which Turner an-swered that he could not help that, he still had to get hisorders out.Shortly after this incident Vickie mentioned to Mason-brink what Turner had said to her. On December 1, whileMasonbrink was working on an order in the warehouse,Turner entered the warehouse. Masonbrink called him byname and said, "I have got something to talk to you about."Turner stopped and Masonbrink went up and said to him,"I heard, you know, you saying something to my sister.From now on, if you have something to say to me, say it tome and not to her." At this point the stories of Masonbrink,Turner, and otherwitnessesdiverge. According to Mason-brink, Turner said that Masonbrink was not doing his work,and Masonbrink answered that he did as much work asanyone else around. Turner then said, "If you don't like it,why don't you quit." Masonbrink said, "If you are notsatisfied with my work, you can fire me." Turner againsuggestedMasonbrink quit, and Masonbrink refused to doso, whereupon Turner discharged him.According to Turner's version, he went into the ware-house when he ran into Masonbrink. Masonbrink said,"Why don't you talk to me instead of my sister," to whichTurner answered, "I have some rush orders here which mustbe out." Masonbrink answered that he was working on anorder, and Turner told him that the orders that he hadbrought out must go out. To this Masonbrink answered, "Inthat case, why don't you fill them yourself?" Turner said,"Mike, I don't believe you like me." Turner continued,"Why don't you quit?" Mike said, "I don't want to quit.Why don't you fire me?" Turner answered, "I don't fire2 Turner at first denied being told this by Bramer. However,on beingconfronted with his affidavit,he recalled this incident and recalled stating inthe affidavit that he was bothered to hear that talk because there had beenvery few union problems over the years at the Companymany people." Masonbrink answered, "I want to be fired."Whereupon Turner fired him.Ralph Roberts, who has been employed by Respon-dent for 25 years, and became leadman whenBramer leftRespondent's employ sometime early in 1972, testified thathe was in the middle of the warehouse and overheard theconversation between Turner and Mike. According to histestimony,Masonbrink started the conversation saying,"Mr. Turner, if you have anything to say to me, say it to meand not my little sister," to which Turner answered, "I wantyou to fill this order." Masonbrink answered, "I am workingon an order." Turner replied, "We have to get these countryorders out." Masonbrink said, "I am workingon them asfast as I can, and if you can get them out faster, do ityourself." At this point, according to Roberts, Masonbrinksaid, "Mr. Turner, I don't believe you like me." Turneranswered, "If you are unhappy with your job, why don't youquit."Masonbrink said, "If you don't like my work, fireme." This is repeated two or three times and finally Turnersaid, "I don't want to fire you, but if you insist, you arefired."Orville Johnson, who had been employed for 13 yearsby Respondent as a maintenance man, testified that heoverheard part of the conversation, that he heard Mason-brink tell Turner that if he didn't like what he was doing,he should fire him. Turner answered that he did not wantto fire him. Masonbrink repeated that if Turner did not likewhat he was doing, he would have to fire him, and Turnersaid, "If that is what you want, that is what we will do."I do not credit Turner. In severalinstanceshis testimo-ny before me was different from his testimony in an affida-vit taken March 9. Before me Turner stated that he hadorders in his hand that he was anxious for Masonbrink tofillpromptly. In his affidavit he stated that he went back tothe warehouse area to ask Masonbrink to do something, butdid not recall what it was. In a discharge letter which hewrote on March 21, he stated, "I requested him to fill anorder." In his direct testimony Turner did not mention theconversationwithVickie.Asked on cross-examinationwhether it was true that he told her that he was going to haveto do something about Masonbrink talking to the men,about going on strike, he answered, "I told Vickie I thinkshe should talk to Mike and settle him down." However, inhis affidavit onMarch 9, Turner stated, "I spoke toMasonbrink's sisterVickie only after I fired him, and thenonly to tell her what had happened." I mentioned above thatTurner first denied that Bramer had talked to him aboutattending the union meeting and stated that he did notrecall either that Bramer had told him that Masonbrink hadbeen talking to the employees about going out on strike orthat Bramer said that Masonbrink had brought the matterup at a union meeting. However, when confronted with hisaffidavit he admitted this matter. While he testified withregard to the argument at which he discharged Masonbrink,as though it were clear in his mind, I have no reason tobelieve it was any more clear in his mind than these otherincidents.Whether he was deliberately shaping his testimo-ny to support what he believes to be the case or whether hisproblem is one of memory, I have no need to determine. I S.W. NOGGLE COMPANY611do not credit his accounts of the argument with Mason-brink. I conclude that the argument took place substantiallyas reported by Masonbrink, and that it had nothing to dowith any present demands by Turner that Masonbrink fillany rush orders which he had taken out there. I believe thatthis element was consciously or unconsciously interpolatedinto the story as justification for the intemperate action ofTurner's discharging Masonbrink.RespondentarguesthatMasonbrink, who admittedthat he had stated in the shop on more than one occasionthat he would never quit, but that he would not mind being'fired because the "rocking chair money" he would thenhave a right to, would be almost as much as he was making,deliberately goaded Turner into discharging him so that hecould "draw rocking chair money." Masonbrink testifiedthat indeed he has not, up to the time of the trial, drawn anyunemployment compensation. I believe that Masonbrinkdid not deliberately goad Turner into discharging him in anattempt to be fired, but I do not believe that he caredwhether he was fired or not. I think that Turner, who hadput up with quite a bit frpm Masonbrink, who was far frombeing a model employee, was prepared to ride along withhim, probably because of his sister, until he found thatMasonbrinkwas stirringthe employees up to strike, in thesituation where an employer might very well expect that astrike wouldensue6 weeks after the expiration of the con-tract. I believe that this entered, at least in part, intoTurner's decision to discharge Masonbrink, and it is hisrealization of that fact that has caused him to shape histestimony defensively as I found above. If the decision ofRespondent to any extent resulted from the union activitiesof Masonbrink, it violates Section 8(a)(3).3 I so find in thiscase,and I also find that Turner's statementto Vickie con-stituted a violation of Section 8(a)(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the Respondent's oper-ations described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States,and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.desist therefrom and take affirmative action designed toeffectuate the policies of the Act. It has been found thatRespondent unlawfully discharged Buddy Mike Mason-brink. It will be recommended that Respondent offer himimmediate and full reinstatement to his former position or,in the event this position is no longer available, to a substan-tially equivalent position, without prejudice to his seniorityor other rights and privileges, and make him whole for anyloss of earnings suffered by him as a result of the unlawfuldischarge by payment to him of a sum of money equal tothat which he would normally have earned from the date ofhis discharge to the date of Respondent's offer of rein-statement, less net earnings during said period with backpaycomputed on a quarterly basis in the manner established bythe Board in F.W.Woolworth Company,90 NLRB 289.Backpay shall carry interest at a rate of 6 percent per annumas set forth inIsis Plumbing & Heating Co.,138 NLRB 716.Upon the foregoing findings and upon the entire recordin the case, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3. By discriminatorily discharging Buddy Mike Mason-brink, thereby discouraging membership in the Union, Re-spondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) of the Act.4.By the threat to take action against Masonbrinkbecause of his union activity, and by discharging him, Re-spondent has restrained and coerced employees in the exer-cise of the rights protected to them by Section 7 of the Act,and has engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this case, and pursuant toSection 10(c) of the Act, I hereby issue the following recom-mended.V THE REMEDYHaving found that Respondent engaged in certainunfair labor practices I shall recommend that it cease and3 Respondent argues onthe authority ofN L.RB. v. BillenShoe Co,397F.2d 801(C.A. 1, 1968), andN.L R.B. v LowellSun PublishingCo,320 F.2d835 (CA. 1, 1968),and other similar decisions,that where there are morethan one permissible motive for discharge it is for the Board to determinewhy the companyrejected the permissible motive andacted on thebasis ofimpermissible motives.As I see the situation herein, these cases miss thepoint.As Respondent pointed out in its brief and at the trial,the record ofMasonbrink's insubordinate attitude was a long one,and theincident thatallegedly gave rise to the discharge was somewhat less than the most drastic,yet these considerations did not motivate Respondent to discharge Mason-brink until Turner was alarmed at the fact that Masonbrink was attemptingto stir the men up to strike.Accordinglythe protectedactivity provided theproximate cause of the discharge.ORDER4Respondent, S. W. Noggle Company, Kansas City,Missouri, its officers, agents, successorsand assigns, shall:1.Cease and desist from:(a) Discharging employees or otherwise discriminatingin any manner with respect to their tenure of employmentor any other term or condition of employment because theyengaged in concerted activity, or any activity on behalf ofa labor organization.(b) Threatening that employees would be disciplinedbecause they engaged in concerted or union activities.4In the event no exceptions are filed asprovided by Sec.102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48of theRules and Regulations,be adoptedby theBoard and become itsfindings, conclusions, and Order,and all objections thereto shall be deemedwaived for all purposes. 612DECISIONSOF NATIONALLABOR RELATIONS BOARD(c) In any like or related manner interfering with, re-straining,or coercing its employees in the exercise of theirrights to self-organization,to form labor organizations, tojoin or assist any labor organization,to bargain collectivelythrough representatives of their own choosing,or to engagein any other concerted activity for the purposes of collectivebargaining or other mutual aid or protection,or to refrainfrom any or all such activities, except to the extent that suchrights might be affectedby anagreement to require mem-bership in a labor organization as a conditionof employ-ment as authorized in Section 8(a)(3) of theAct asmodifiedby the Labor-Management Reporting and Disclosure Actof 1959.2.Takethe following affirmative action designed toeffectuate the policiesof the Act.(a) Offer to Buddy Mike Masonbrink immediate andfull reinstatement to his former job or, if this job no longerexists, to a substantially equivalent job, without prejudice tohis seniority or other rights and privileges previously en-joyed byhim, and makehim whole for any loss of pay hemay have suffered by reason of Respondent's discrimina-tion against him, with interest at the rate of 6 percent, asprovided in the section above entitled "The Remedy."(b) Post at its plant in KansasCity,Missouri,copies ofthe attached notice marked "Appendix." 5 Copies of saidnotice, on forms provided by the Regional Director forRegion 17, after being duly signed by Respondent's author-ized representative, shall be posted immediately upon re-ceipt thereof, and be maintained for 60 consecutive daysthereafter,in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonablesteps shall be taken by Respondent to ensure that said no-tices are not altered, defaced, or covered by any other mate-rial.(c) Notify the Regional Director for Region 17, in writ-ing,within 20 days from the date of the receipt of thisDecision,what steps the Respondent has taken to complyherewith.63In the event that the Board's Order is enforced by a Judgmentof a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board"shall be changed to read"PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."6In the event that this recommended Order is adoptedby theBoard afterexceptions have been filed, this provision shall be modified to read:"Notifythe Regional Director for Region 17,in writing,within 20 days from the dateof this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentAfter a trial at which all sides had a chance to give evidence,the National Labor Relations Board has found that weviolated the National LaborRelationsAct and hasorderedus to post this notice and we intend to carry out the Orderof the Board and abide by the following:The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through representativesof their choosingTo act together for collective bargaining or oth-er mutual aid or protectionTo refrain from any or all of these things.WE WILL NOT do anything that interferes with orrestrains or coerces employees with respect to theserights.WE WILL NOTdiscriminate against our employeesfor engaging in activities on behalf of the Union or ontheir own behalf.WE WILL NOT threaten to discipline employees forengaging in union activities.WE WILL reinstate Mike Masonbrink to his formerjob or, if that job no longer exists, to a substantiallyequivalent job, and make him whole for any pay he lostbecause of our discrimination against him.S.W. NOGGLE COMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyoneThis noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questionsconcerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 610 FederalBuilding,601 East12th Street, Kansas City, Missouri 64106, Telephone 816-374-5181.